Citation Nr: 9932625	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  94-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to Department of Veterans Affairs 
compensation benefits for post-phlebitic syndrome of the 
right wrist, arm and hand, under the provisions of 38 
U.S.C.A. § 1151 (1991).  

2.  Entitlement to an evaluation in excess of 20 percent for 
a service-connected right (major) shoulder disorder, status 
post ligament release.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from July 1968 to July 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Denver, Colorado.  By 
way of history, the veteran perfected appeals with respect to 
the issues of the proper evaluations for a service-connected 
right (major) shoulder disorder, status post ligament 
release, and for post-traumatic stress disorder (PTSD), 
initially assigned by the RO in a March 1992 rating action.  
In a decision dated in March 1997, the Board denied an 
increased evaluation for PTSD.  The veteran did not appeal 
that decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
Moreover, the Board denied a motion for reconsideration of 
the March 1997.  Thus, the PTSD issue is not before the 
Board.  See 38 U.S.C.A. § 7104(b) (West 1991).  The issue of 
a rating in excess of 20 percent for the right shoulder 
disability was remanded by the Board in the March 1997 
decision.  

The Board next notes that in a rating decision dated in 
November 1998, the RO denied entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151, for post-phlebitic 
syndrome of the right wrist, arm and hand, claimed to have 
resulted from VA treatment in July 1992.  The veteran 
perfected an appeal with respect to that issue and such is 
before the Board.  See 38 C.F.R. §§ 20.200, 20.302.

Additional evidence in the form of VA massage therapy notes 
dated from October 1998 to February 1999 and a private 
statement from S.W., M.D., has been received without a waiver 
of the veteran's right to initial RO consideration in 
connection with his 1151 and increased rating claims.  
Regulations provide that any pertinent evidence submitted by 
the veteran or representative which is accepted by the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(1999).  However, a review of the additional evidence 
reflects that it is pertinent to the veteran's service-
connected fibromyositis/fibromyalgia and not to his right 
upper extremity post-ligament release or his 1151 phlebitis 
claim.  As such, the Board may proceed without remand to the 
RO for consideration of the newly submitted evidence.  Id.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence that he 
has post-phlebitic syndrome of the right wrist, arm and hand, 
or continuing residuals thereof, that are related to VA 
treatment in July 1992.

2.  A service-connected right (major) shoulder disorder, 
status post ligament release is manifested by no more than 
subjective complaints of pain and x-ray evidence of 
degenerative changes, without evidence of motion limited to 
below the shoulder, any evidence of dislocation, nonunion, 
malunion of the humerus, clavicle or scapula, symptomatic 
scarring or other impairment resulting in additional 
functional loss.


CONCLUSIONS OF LAW

1.  The claim of entitlement to VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for post-phlebitic syndrome of 
the right wrist, arm and hand is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 20 percent 
for a service-connected right (major) shoulder disorder, 
status post ligament release have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran received treatment for right shoulder complaints 
since approximately 1982, at which time he underwent 
arthrotomy with ligamentous release.  In October 1990, he 
underwent right shoulder arthroscopy with decompression for a 
diagnosis of right shoulder impingement syndrome.

VA examination in January 1992 revealed a barely visible, 
non-tender right shoulder scar, subsequent to ligament 
release.  The veteran demonstrated 
zero-to-180 degrees of right shoulder abduction and forward 
flexion, and zero-to-90 degrees external and internal 
rotation.  There was no evidence of crepitance or tenderness 
to palpation, and no evidence of right upper extremity spasm, 
atrophy, weakness, or impaired sensation at that time.  X-
rays of the right shoulder were interpreted as normal.

Service connection for residuals of a shell fragment wound to 
the left upper extremity has been in effect since the 
veteran's discharge from service.  A review of the claims 
file further reflects competent medical opinions to the 
effect that the veteran developed a right upper extremity 
disability due to overcompensating for his inability to use 
his left upper extremity.  As such, in a rating decision 
dated in March 1992, the RO established service connection 
and assigned a zero percent evaluation for a right shoulder 
disability, status post ligament release, effective November 
29, 1991.  

A VA medical certificate dated August 3, 1992 notes that the 
veteran was having a reaction to iodine used in computerized 
tomography studies performed six days earlier.  He complained 
of pain and swelling in the right arm and shoulder, as well 
as hot and cold chills and sweats.  There was some soreness 
at the intravenous site noted on examination, without 
evidence of fever, chills or swelling.  There was no 
adenopathy and no redness.  The assessment was superficial 
phlebitis versus early cellulitis.  The veteran was advised 
to use warm compresses three times per day and to take 
prescribed medications as directed, returning to the 
emergency room if he experienced any increased pain, 
swelling, redness, fever or chills.

In a private statement dated in October 1992, S.W., M.D., 
indicated that the veteran had a disorder known either as 
fibromyalgia or myofibrositis that affected many areas of the 
body, but particularly his shoulder.  Dr. S.W. indicated that 
the nature of the disease was such that the veteran could 
experience significant pain with use of the joints, despite 
maintaining a normal range of motion and strength.  Dr. S.W. 
indicated that the veteran would be treated with massage and 
physical therapy.

The veteran testified at a personal hearing in October 1992.  
He complained of extreme right shoulder pain and reported 
incidences of spasm.  He indicated that he participated in 
massage therapy to control his symptoms.  He specified that 
the main symptom was pain and that he had a normal range of 
motion and strength.  He also reported severe shoulder pain 
from fibromyalgia.  The veteran indicated that he had been 
born left-handed but that due to his severe, service-incurred 
left upper extremity wound, he had lost the use of his left 
hand and had become right-handed.  Transcript at 15-23.

At the time of VA examination in January 1993, the VA 
examiner noted that the veteran had myofibrositis or 
fibromyalgia affecting body areas that included his right 
shoulder.  The examiner determined the veteran to be right-
handed.  The examiner noted findings pertinent to the left 
upper extremity and stated that the remaining joints were 
within normal limits, without limitation or abnormality.

In a rating decision dated in February 1993, the RO 
established service connection for myofibrositis of multiple 
joints, as secondary to service-connected post-traumatic 
stress disorder, and assigned a zero percent evaluation 
effective November 29, 1991.

VA records dated in March 1994 reflect that the veteran 
complained of right arm pain, attributed by medical 
professionals to fibromyalgia.

A VA examination conducted in November 1994 focused on the 
veteran's myalgia/muscle pain affecting the shoulder girdles, 
right greater than left, as well as the pelvic girdle.  The 
examiner noted that physical examination was "essentially 
benign as is usually the case with problems of fibrositis."  
There was a normal range of motion of the shoulder girdles 
and the examiner noted that x-rays had never shown 
significant findings to account for the myalgia.  The 
examiner further noted that shoulder muscle bundles were all 
well-developed and without atrophy, and that the veteran had 
full muscle strength in his right shoulder.  The impression 
was fibrositis manifested by proximal myalgia of the shoulder 
girdles, pelvic girdle and proximate muscles, without 
involvement of joints or limitation of motion.  In a January 
1995 rating action, the RO assigned a 10 percent compensable 
evaluation for service-connected fibromyositis.

Neurologic studies completed in April 1996 revealed no 
evidence of motor neuron disease, myopathic process, right 
cervical radiculopathy or right brachial plexopathy.

A VA outpatient record dated in May 1996 indicates that the 
veteran had had bad phlebitis/swelling of the right arm with 
intravenous contrast two years earlier.  The veteran's right 
hand was mildly swollen to examination, with a mild decrease 
in strength.  The impression was chronic right upper 
extremity pain and spasm.  The examiner indicated that the 
veteran had overuse syndrome due to not using his left hand 
and that it was possible that phlebitis/edema of the right 
arm in the past had made him more susceptible to pain.  

A VA outpatient report dated in June 1996 includes notation 
of a "band-like pain" around the right biceps and lateral 
forearm, with lateral thumb pain since an injection of 
contrast for magnetic resonance imaging three years earlier 
with subsequent infection and right upper extremity swelling.  
The assessment was myofascial right upper extremity pain, 
with episodes of questionable sudden weakness, stated to 
probably be related to pain or possibly arthritis.  

A summary of VA medical treatment reflects that from July to 
August 1996, the veteran was treated for deep venous 
thrombosis affecting his left lower extremity, with a past 
history of left lower extremity deep venous thrombosis 
problems.

VA records dated from May to September 1996 reflect that the 
veteran had deep venous thrombosis with post-phlebitis 
syndrome affecting his left lower extremity.  

The veteran reported for VA physical examination in October 
1996.  He complained of right arm pain and weakness.  
Examination revealed tenderness and spasm of the right 
trapezius.  There was a well-healed scar on the axillary 
line.  The examiner noted direct tenderness on the posterior 
shoulder and biceps tendon.  The veteran demonstrated normal 
right shoulder motion, with pain.  Muscle strength for the 
right upper arm and forearm was stated to be 4/5; for the 
hand it was 5/5.  The veteran complained of pain going down 
the lateral aspect of his right forearm.  There was evidence 
of decreased pinprick on the lateral aspect of the right 
forearm and positive Tinel's testing bilaterally.  No 
degenerative right shoulder changes were demonstrated on x-
ray.  The impression was right shoulder, status post ligament 
release and arthroscopic surgery with overuse syndrome, with 
biceps tendonitis.  The examiner noted exacerbation of the 
veteran's pain with activity and further limitation of motion 
due to weakness/discomfort and decreased endurance.

In a rating decision dated in December 1996, the RO increased 
the evaluation assigned to the veteran's right shoulder 
disorder, from zero to 20 percent, effective back to November 
29, 1991.

January 1997 x-rays showed minimal-to-mild right shoulder 
joint degeneration.  In February 1997, the veteran complained 
of pain in his right arm, stating that it felt like his left 
leg.  He wondered if he might have a clot there too.  
Physical examination was negative.  A March 1997 ultrasound 
report notes the veteran's complaints of pain and swelling in 
the right arm status post intravenous site.  The impression 
was that there was no deep vein thrombosis identified within 
the right upper extremity.

In August 1997, the RO received a statement in which the 
veteran claimed entitlement to compensatiom benefits pursuant 
to 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.154, for post-
phlebitis syndrome affecting his right arm, wrist and hand.  
He complained of symptoms including pain, weakness, loss of 
control, swelling, twitching, muscle spasm and fatigue, and 
argued that the disability was caused by a reaction to 
intravenous insertion at a VA facility in July 1992.  

In an August 1997 VA outpatient report, the veteran provided 
a history of symptoms in his right upper arm similar to those 
in his left lower extremity after a past intravenous 
injection.  

VA diagnostic testing in September 1997 revealed a mild 
irregularity at the inferior glenoid and minimal irregularity 
of the acromioclavicular joint, with an impression of 
minimal-to-mild right shoulder joint degeneration.  

In November 1997, the veteran presented with complaints of 
right arm pain that started with a blood draw a week earlier.  

A December 1997 outpatient record notes a history of right 
shoulder "'problems' & phlebitis/cellulitis of his RUE after 
a IV type injection of his [right] arm for a CT study of his 
c-spine in '92.  These symptoms started after this episode."  
The physician assessed fibromyalgia and noted that the 
veteran's right upper extremity problems were nonspecific and 
of questionable etiology.  The examiner noted that there was 
no evidence of infection and no inflammatory signs to 
examination at that time.  VA massage therapy notes related 
to myofibrositis and dated December 1997 through February 
1998 indicate that the veteran was experiencing pain in his 
right hand, forearm and shoulder, and reflect that his right 
hand and pectoralis major were moderately edematous.  

A bone scan completed in January 1998 showed findings 
inconsistent with reflex sympathetic dystrophy and findings 
stated to be most likely consistent with degenerative changes 
in the right shoulder, right elbow and thenar eminence of the 
right hand.

VA examination was conducted in March 1999.  The examination 
report includes note of the veteran's diagnosed 
fibrositis/myositic syndrome/myofibrositis, with primary 
complaints of muscle pain in his right shoulder quadrant.  
The veteran demonstrated 5/5 strength with a normal range of 
upper extremity motion and normal tone.  Subjectively he 
complained of pain to palpation of the biceps tendon; there 
was no complaint to pain to resistance.  There was no 
evidence of redness, or swelling.  Scapular tracking was 
within normal limits.  Specifically, examination revealed 
symmetrical soft tissue and bony structures of the right 
shoulder.  There was no pain to palpation of the 
acromioclavicular joint, biceps, tendons, supraclavicular 
area and Adson.  The range of right shoulder motion was 
stated to be within normal limits:  forward flexion and 
abduction was from zero to 180 degrees and external and 
internal rotation was to 90 degrees.  There was no 
impingement.  The veteran reported "tightness" in the upper 
trapezius and/or medial scapular border.  X-rays showed 
minimal degenerative changes.  The examiner stated that 
DeLuca issues did not apply as there was no report of 
excessive weakness, fatigability, pain or incoordination.  
The examiner further noted evidence of an inflammatory 
process of the muscles and that the veteran continued to be 
active, working in real estate as well as on a cattle farm.  
The report of VA examination dated in March 1999, the most 
recent comprehensive examination of record, shows no 
diagnosis of right upper extremity post-phlebitic syndrome, 
or active phlebitis or cellulitis.  Offered diagnoses were 
restricted to degenerative changes of the right shoulder, and 
fibrocystic syndrome, fibrositis, myofibrositis affecting 
multiple areas.

1151 Criteria

38 U.S.C.A. § 1151 provides that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation shall be 
awarded in the same manner as if the additional disability or 
death were service-connected.  The regulations implementing 
that statute appear at 38 C.F.R. §§ 3.358, 3.800 (1999).  
They provide, in pertinent part, that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

To avoid possible misunderstanding as to the governing law, 
it must be noted that earlier interpretations of the 1151 
statute and implementing regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event.  Those provisions 
were invalidated by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
The United States Court of Appeals for the Federal Circuit 
issued a decision in the same case, Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), as did the United States Supreme 
Court, Brown v. Gardner, 115 S. Ct. 552 (1994).  In March 
1995, the Secretary published an interim rule amending 38 
C.F.R. § 3.358 to conform to the Supreme Court decision.  The 
amendment was made effective November 25, 1991, the date of 
the Gardner decision by the Court.  60 Fed. Reg. 14,222 
(March 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified 
at 38 C.F.R. § 3.358(c) (1997).


Analysis:  1151

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event. Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  
Since the veteran's 1151 claim in this case was filed before 
October 1997, it must be adjudicated in accord with the 
earlier version of 38 U.S.C.A. § 1151 and the May 23, 1996, 
final regulation.  Thus, neither evidence of an unforeseen 
event nor evidence of VA negligence is required here.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's claim for 1151 benefits must be denied as there 
is no competent evidence of record showing the presence of 
additional disability resulting from VA treatment.  See 38 
C.F.R. § 3.358(b)(1).  The Board recognizes the VA medical 
certificate dated August 3, 1992, which notes that the 
veteran was having a reaction to iodine used in computerized 
tomography testing performed by VA six days earlier, and that 
that report reflects an assessment of superficial phlebitis 
versus early cellulitis.  However, records subsequent to that 
time are negative for any diagnosed phlebitis or cellulitis 
of the right upper extremity, or for competent opinion that 
the veteran suffered additional disability as a result 
thereof.  

Subsequent to July/August 1992, the veteran has appeared for 
numerous VA examinations of his right upper extremity, as 
well as for VA outpatient treatment.  VA records do reflect 
that the veteran complained of right upper extremity pain 
subsequent to the claimed July/August 1992 incident; however, 
such pain has been consistently attributed by various medical 
professionals to the veteran's service-connected 
fibromyositis and/or arthritis, and not to phlebitis or 
cellulitis.  The Board particularly emphasizes that despite 
notation of the veteran's history of phlebitis and his right 
upper extremity complaints, physical examination in February 
1997 was negative for phlebitis.  Additionally, a March 1997 
ultrasound study revealed that no deep vein thrombosis was 
identified within the right upper extremity.  Here, the Board 
also notes that the veteran has related his symptoms of pain, 
weakness, loss of control, swelling, twitching, muscle spasm 
and fatigue in his right upper extremity both to his reaction 
to intravenous insertion at a VA facility in July 1992, and 
to his service-connected fibromyositis.  As stated 
previously, the competent medical evidence in this case, to 
include recent examination and treatment reports, attributes 
such to fibromyositis or arthritis and not to phlebitis 
resulting from VA intravenous injection.  More specifically, 
in December 1997 the physician assessed fibromyalgia and 
stated that there was no evidence of infection and no 
inflammatory signs to examination at that time.  Also, VA 
examination conducted in March 1999 shows no diagnosis of 
right upper extremity post-phlebitic syndrome, or active 
phlebitis or cellulitis.  Offered diagnoses were restricted 
to degenerative changes of the right shoulder, and 
fibrocystic syndrome, fibrositis, myofibrositis affecting 
multiple areas.  As a layperson, the veteran is not competent 
to offer a medical diagnosis of phlebitis or other additional 
disability or to relate such to intravenous injection given 
by VA in 1992.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Based on the above, the veteran cannot be said to have 
incurred additional disability as a result of his August 1992 
reaction to the administration of intravenous contrast 
material in or around July 1992.  Rather, the reaction he 
experienced appears to have been acute and to have resolved 
without further phlebitis or cellulitis or other residual 
disability in the upper extremity.  At the time the veteran 
was told to return with worsening symptoms; it does not 
appear that he returned for proximate follow-up.  The 
veteran's continued symptoms have been considered by the 
Board; however, the evidence reflects that such are related 
to his right upper extremity disability and his 
fibromyositis.  Lastly, to the extent that one examiner 
indicated a potential increase in the veteran's 
susceptibility to pain due to his past history of phlebitis 
in the right upper extremity, the Board emphasizes that the 
disability evaluation discussed herein, and the separate 
evaluation assigned to the veteran's fibromyositis, fully 
account for his right upper extremity pain complaints.

Accordingly, absent evidence of additional disability 
resulting from VA treatment, see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992), 
the claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for post-phlebitic syndrome of the right 
wrist, arm and hand is not well grounded and the veteran's 
appeal, in that respect, is denied.  38 U.S.C.A. § 5107(a).  

Increased Evaluation Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999) applies to 
traumatic arthritis and provides that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  Where the limitation of motion of the 
specific joint or joints involved is noncompensable, under 
the applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent for the major arm.  
Ankylosis that is intermediate between favorable and 
unfavorable ankylosis warrants a 40 percent evaluation.  
Unfavorable ankylosis with abduction limited to 25 degrees is 
assigned a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (1999).

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the minor arm 
midway between the side and shoulder level warrants a 30 
percent disability rating.  When motion is limited to 25 
degrees from the side a 40 percent rating is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.

38 C.F.R. § 4.71a, Diagnostic Code 5202 (1999) pertains to 
other impairment of the humerus.  A 20 percent evaluation is 
assigned where there is evidence of recurrent dislocation at 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level.  A 30 
percent evaluation is warranted were there are frequent 
episodes and guarding with all arm motion.  A 50 percent 
evaluation is assigned where there is fibrous union of the 
humerus.  A 60 percent evaluation is warranted where there is 
nonunion or a false flail joint of the major extremity.  An 
80 percent evaluation is warranted for loss of the humeral 
head/a flail shoulder.

38 C.F.R. § 4.71a, Diagnostic Code 5203 (1999) pertains to 
impairment of the clavicle or scapula.  A maximum 20 percent 
evaluation is warranted for clavicular or scapular 
dislocation or nonunion with loose movement of either arm.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  The Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1996).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Analysis:  Right Upper Extremity Evaluation

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1999).  In this case, 
the veteran's right hand is his major hand, as determined by 
medical examiners.  

The veteran has been awarded a 20 percent rating for a right 
upper extremity disability under Diagnostic Code 5201.  That 
diagnostic code pertains to limitation of motion of the 
shoulder and the 20 percent evaluation contemplates movement 
limited to shoulder level.  However, the competent evidence 
of record is consistent in showing a full range of right 
shoulder motion, not limited to shoulder level.  Regulations 
provide that where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
In this case, the record does contain one examination 
notation that the veteran's subjective complaints of pain 
resulted in additional limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the most recent 
report of examination continues to note a full range of right 
shoulder motion and reflects a comment by the examiner to the 
effect that DeLuca considerations did not apply as there was 
no evidence of additional impairment due to fatigue, 
weakness, pain or incoordination.  The Board also notes that 
the veteran works, including on a cattle farm, despite his 
right upper extremity complaints.  As such, the 20 percent 
evaluation assigned appears to encompass the veteran's 
subjective complaints and no higher evaluation is warranted 
under Diagnostic Code 5201, even with consideration of the 
DeLuca factors.  Moreover, the Board notes that competent 
medical evidence clearly indicates that the veteran has 
complaints of weakness, fatigue and pain related to his 
service-connected fibromyositis, a disability for which he is 
in receipt of a separate evaluation.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In that regard, the Board notes that the veteran is 
already in receipt of in excess of the maximum evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, for 
arthritis.  As such is evaluated based on limitation of 
motion, assignment of a separate evaluation would clearly 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  
Also, there is no evidence of right shoulder ankylosis, 
dislocation, nonunion or malunion of the humerus, clavicle or 
scapula to warrant assignment of even a compensable 
evaluation under Diagnostic Codes 5200, 5202, 5203.  Further, 
the medical evidence of record is consistent in showing the 
veteran's surgical scar to be well-healed and asymptomatic.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7804 
(1999).  Thus, the Board finds no basis upon which to assign 
a higher disability evaluation.

In sum, the veteran's service-connected right shoulder, 
status post ligament release, causes no more than subjective 
complaints of pain and x-ray evidence of degenerative 
changes, without evidence of motion limited to below the 
shoulder, any evidence of dislocation, nonunion, malunion of 
the humerus, clavicle or scapula, symptomatic scarring or 
other impairment resulting in additional functional loss.  
Accordingly, no higher evaluation is warranted.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.


ORDER

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151, for post-phlebitic syndrome of the right 
wrist, arm and hand, claimed to have resulted from VA 
treatment in July 1992, is denied.

An evaluation in excess of 20 percent for a service-connected 
right shoulder disorder, status post ligament release, is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

